Citation Nr: 1817378	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-12 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome, to include as secondary to a service-connected disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from December 1978 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 and July 2017 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Portland, Oregon.

In April 2010, the RO, in pertinent part, denied the claim of service connection for irritable bowel syndrome.  In September 2010, the Veteran expressed disagreement, and, thereafter, perfected a substantive appeal.

In December 2017, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103 (c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issue on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

Irritable bowel syndrome did not have its clinical onset in service, and irritable bowel syndrome is not otherwise related to active duty or to a service-connected disability.


CONCLUSION OF LAW

The criteria for the establishment of service connection for irritable bowel syndrome have not been met.  38 U.S.C. §§ 1101, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in February and March 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

In order to prevail on the issue of service connection for any particular disability, 
there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

During the December 2017 Board hearing, the Veteran asserted that he has current irritable bowel syndrome that is manifested as a result of his service-connected posttraumatic stress disorder (PTSD).  He reported that he did not have symptoms associated with irritable bowel syndrome during service, but that approximately two to three years following discharge, he began exhibiting symptoms with increased frequency, to include passing gas, that his spouse pointed out to him.  He added that he has been having related symptoms ever since.

A review of the Veteran's service treatment records is negative for any symptoms related to irritable bowel syndrome during his period of active service.

Following service, VA outpatient treatment record dated through 2017 also do not show any diagnosis of irritable bowel syndrome.  Certain VA outpatient treatment records dated from November 2012 through April 2013 show that the Veteran the onset of diarrhea, however, this was attributed to medication taken for hepatitis C for which service connection has not been established.

A VA examination report dated in October 2016 shows that the Veteran was not then, nor had he ever been diagnosed with an intestinal condition.  Following examination of the Veteran, the diagnosis was gastroesophageal reflux disease and a history of colon polyps.  The examiner opined that based on the currently available information, it was  less likely than not that the Veteran has a currently diagnosed irritable bowel condition proximately due to or residual of  his service-connected mental health condition.  The examiner explained that the Veteran did not have a diagnosis or treatment for irritable bowel syndrome.  He had a history of two colonoscopies, but had no intestinal diagnosis other than history of colon polyps.  His gastroesophageal reflux disease and multiple medications were associated with his current gastrointestinal symptoms.  He would drinks a pot of coffee per day, and had bowel movements after drinking his coffee.  The examiner did not identify a clear diagnosis of irritable bowel syndrome which met the diagnostic criteria, in view of his other gastrointestinal issues, multiple medications and coffee intake.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for irritable bowel syndrome.  As noted above, there is no diagnosis of any symptoms related to an irritable bowel syndrome disability made during active service.  Additionally, the October 2016 VA examination determined that the Veteran did not have a diagnosis of irritable bowel syndrome at any time over the course of this appeal.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability."  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no objective indication of a current diagnosis of irritable bowel syndrome, therefore, given the lack of a current diagnosis, service connection cannot be awarded.  In this regard, as there is no current disability, an opinion as to whether such disability would be secondary to a service-connected disability has become moot.

The Board finds probative the October 2016 opinion of the VA examiner that concluded the Veteran does not have a current disability related to the service-connected PTSD as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, it is found to carry significant probative weight.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight. 

The Board has considered the statements of the Veteran in support of his claim.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  In this case, the VA examiner considered the Veteran's statements as to his reported symptoms and concluded that it was not likely that a related current disability has manifested.  This conclusion was made after considering the Veteran's symptoms and his clinical history.  This evidence is more probative than the Veteran's assertions. 

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's asserted symptoms weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against 
the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is, therefore, denied.



ORDER

Service connection for irritable bowel syndrome, to include as secondary to a service-connected disability, is denied.


REMAND

With regard to the issue of entitlement to a TDIU, in July 2017, the RO denied the Veteran's claim.  In December 2017, the Veteran timely filed a notice of disagreement.  A Statement of the Case has not been provided as to this issue following receipt of the notice of disagreement, therefore, a remand is required.  See Manlincon, 12 Vet. App. at 238.  The issue should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issues has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The AOJ shall issue a Statement of the Case as to the issue of entitlement to a TDIU. See Manlincon, supra.  If the decision remains adverse to the Veteran, the Veteran and his representative shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.20, 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


